Case 2:19-cv-20673-KM-ESK Document 33 Filed 09/15/20 Page 1 of 1 PageID: 222




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY



STEWART SMITH, et al.,
                                               Case No. 19–cv–20673–KM–ESK
              Plaintiffs,

       v.
                                                            ORDER
PRO CUSTOM SOLAR LLC d/b/a
MOMENTUM SOLAR,

              Defendant.


       THIS MATTER having come before the Court on defendant’s motion to
bifurcate discovery (Motion) (ECF No. 30); and plaintiffs having opposed the
Motion (ECF No. 31); and for the reasons stated on the record,


       IT IS on this   15th day of September 2020       ORDERED that:

        1.     A telephone status conference is scheduled for December 3, 2020 at
11:00 a.m. before Magistrate Judge Edward S. Kiel. The parties shall file a joint
letter, at least three business days before the conference advising of the status of
discovery, any pending motions, and any other issues to be addressed.

       2.     The Motion (ECF No. 30) is DENIED. The parties shall meet and
confer and file a proposed discovery schedule by September 25, 2020.



                                                  /s/ Edward S. Kiel
                                                 EDWARD S. KIEL
                                                 UNITED STATES MAGISTRATE JUDGE
